Opinion issued August 22, 2013




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-13-00679-CR
                             ———————————
                        IN RE QUINCY BUTLER, Relator



             Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, Quincy Butler, complains of the trial court’s denial of his motion to

reduce his bail bond. 1 Butler identifies the trial court as the 272nd District Court in

Brazos County, Texas.       Courts in Brazos County are not within this Court’s

district. TEX. GOV’T CODE ANN. § 22.201(b) (Vernon Supp. 2012). We only have

the authority to issue a writ of mandamus against a “judge of a district or county
1
      Relator does not identify the style or case number of the underlying proceeding
      but asserts that the proceeding is pending in the 272nd District Court of Brazos
      County, Texas, the Honorable Travis B. Bryan III presiding.
court in the court of appeals district” and other writs as necessary to enforce our

appellate jurisdiction. See TEX. GOV’T CODE ANN. § 22.221(a)–(b) (Vernon 2004).

The relief Butler seeks is not necessary to enforce our appellate jurisdiction.

      Accordingly, we dismiss the petition for writ of mandamus for lack of

jurisdiction.




                                  PER CURIAM


Panel consists of Justices Keyes, Higley, and Bland.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2